PER CURIAM.
hThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent knowingly failed to promptly return a client’s file. Respondent also failed to cooperate with the ODC in its investigation of this matter. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that David K. Buie, Louisiana Bar Roll number 21507, be publicly reprimanded.
IT IS' FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty *1168days from the date of finality of this court’s judgment until paid.?